       Case: 1:18-cv-02387-SO Doc #: 11 Filed: 04/18/19 1 of 1. PageID #: 50




                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF OHIO


DONALD NICHOLS,                                   Case No: 1:18-cv-02387-SO

               Plaintiff,
                                                   ORDER OF DISMISSAL
v.

CAPITAL ONE BANK (USA), N.A.,

               Defendants.



                             ORDER OF DISMISSAL

       Plaintiff, Donald Nichols (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.,

(“Defendant”), having filed a Joint Notice of Settlement and the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.


       SO ORDERED.

              4/18/2019
       Date: _____________


                                                  /s/ Solomon Oliver, Jr.
                                                  United States District Judge
